Exhibit 10.2

Amendment Number Four to

Antigenics Inc. Directors’ Deferred Compensation Plan

Effective December 9, 2010

WHEREAS, Antigenics Inc. (“Antigenics”) sponsors the Antigenics Inc. Directors’
Deferred Compensation Plan (the “Plan”) as a mechanism to allow those members of
the Antigenics board of directors (the “Board”) who are neither officers nor
employees of Antigenics (“Participants”) to defer all or a portion of their
compensation for service as a member of the Board; and

WHEREAS, the intent of Antigenics is to comply with all applicable provisions of
the Internal Revenue Code (the “Code”) so that the deferral of compensation by a
Participant under the Plan will be effective for tax purposes and not result in
any accelerated taxes or penalties, including tax or penalties as may be imposed
under Code Section 409A; and

WHEREAS, certain provisions of the Plan may not be fully compliant with
applicable regulations promulgated pursuant to Code Section 409A; and

WHEREAS, the Board has determined that an amendment to the Plan to bring it into
compliance with Code Section 409A, consistent with the provisions for corrective
amendment to such plans issued by the IRS (including most recently, IRS Notice
2010-6), is appropriate; and

WHEREAS, the right of Antigenics to amend the Plan has been reserved in
Section 4.1 of the Plan, which right can be exercised by the Board; and

WHEREAS, the Board has approved this amendment to the Plan;

NOW, THEREFORE, the Plan is amended as follows:

 

1. Section 3.1, regarding commencement of payment, is amended by the addition of
the following sentence at the end thereof:

“Notwithstanding the foregoing, for purposes of this Section 3.1, “termination
of service as a director” shall mean the participant’s “separation from service”
as that phrase is used for purposes of Section 409A of the Internal Revenue Code
(the “Code”) and as set forth in Treasury Regulations promulgated pursuant to
Code Section 409A.”



--------------------------------------------------------------------------------

 

2. Section 3.8, regarding distributions on account of hardship, is amended by
the addition of the following sentence at the end thereof:

“Notwithstanding the foregoing, this Section 3.8 shall be interpreted consistent
with Treasury Regulations promulgated pursuant to Code Section 409A, so that a
distribution shall only be permitted under this Section 3.8 if the facts and
circumstances that would otherwise permit a distribution under this Section 3.8
also qualify as an “unforeseeable emergency” as that term is defined in Treasury
Regulation Section 1.409A-3(i)(3), and the distribution shall only be made to
the extent permitted under Treasury Regulation Section 1.409A-3(i)(3).

 

3. Section 4.1, regarding amendment of the plan, is amended by the addition of
the following sentence at the end thereof:

“Notwithstanding the foregoing, no amendment to the plan shall be made that has
the effect of modifying the time at or the manner in which any payment would
otherwise be made under the terms of the plan, except to the extent that such
modification of the time or manner of payment is expressly permitted under
Treasury Regulations promulgated under Code Section 409A.”

 

4. Section 4.2, regarding termination of the plan, is amended and restated in
its entirety, to read:

“4.2 Termination. Antigenics may terminate the plan at any time. Upon
termination of the plan, no further deferrals shall be permitted, and
distribution of amounts previously deferred shall be made under the terms of the
plan as in effect without regard to the termination; provided, however, that
Antigenics may accelerate payment of benefits upon the termination of the plan
consistent with the provisions of Treasury Regulation Section 1.409A-3(j)(4)(ix)
(regarding plan terminations and liquidations).

 

5. In all other respects, the plan remains in full force and effect.

 

ANTIGENICS INC. By:   /s/ Garo H. Armen